DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 06/29/22 has been acknowledged.
Applicant amended paragraph 0047 of the specification to overcome its objection presented by Non-Final Rejection, cancelled Claims 1-11, 13, 18-20, amended Claims 12, 14, 15, and added new Claims 21-28.

Status of Claims
Claims 12, 14-17, and 21-28 are examined on merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12, 14-17, and 21-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 12: Amended Claim 12 recites a new limitation: “portions of the plurality of the bit-line contact pads overlap with all the plurality of gate electrodes in a bit-line contact region”. The recitation is unclear for the same reason cited for the original Claim 13 by Non-Final Rejection mailed 04/28/22, since leads to a question: Does a portion of each of the plurality of bit-line contact pads overlap all the plurality of gate electrodes or does the portion of each of the plurality of bit-line contact pads only one (corresponding) of the plurality of gate electrodes?
Appropriate correction is required to clarify the claim language.
For this Office Action, based on the specification of the application, the above limitation of Claim 12 was interpreted as: “a portion of each of the plurality of the bit-line contact pads overlaps with a corresponding gate electrode of the plurality of gate electrodes in a bit-line contact region”.
In re Claim 21: Claim 21 recites: “The semiconductor device according to claim 12, wherein: the bit-line contact pads are electrically coupled to corresponding connection patterns through a plurality of conductive contact plugs”. 
The recitation is unclear, since leads to questions: Which bit-line contact pads of the plurality of bit-line contact pads cited by Claim 12 are cited with article “the”? Are there corresponding connection patterns to which all bit-line contact pads of the bit-line contact pads are connected? Does the limitation mean that a plurality of connection patterns connected to each bit-line contact pad through a plurality of contact plugs or only one connection pattern exists that is connected to a corresponding bit-line contact pad with a single contact plug?
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitation of Claim 21 was interpreted as: “The semiconductor device according to claim 12, wherein: each bit-line contact pad of the plurality of bit-line contact pads is electrically coupled to a corresponding connection pattern through a corresponding conductive contact plug”.
In re Claim 22: Claim 22 has the same issue as Claim 21, and for this Office Action, the limitation of Claim 22: “some portions of the plurality of corresponding connection patterns overlap with the plurality of bit-line contact pads” was interpreted as: “some portions of each corresponding connection pattern overlap with a corresponding bit-line contact pad”.
In re Claims 23-26: Claims 23-26 have at least the same issues as described above for Claims 21 and 22, while some of the claims have additional issues, such as a lack of antecedent bases, as, for example, Claim 24 has. Appropriate corrections are required. 
For this Office Action, a limitation of Claim 23: “the plurality of conductive contact plugs overlaps with the plurality of bit-line contact pads” was interpreted, based on the interpretation of Claim 21 as: “each conductive contact plug overlaps with a corresponding bit-line contact pad”.
For this Office Action, a limitation of Claim 24: “The semiconductor device according to claim 12, wherein the plurality of bit-line contact pads are electrically coupled to a plurality of lower connection patterns through the plurality of conductive contact plugs”, was interpreted as: “The semiconductor device according to claim 21, wherein each bit-line contact pad is electrically coupled to a corresponding lower connection pattern through a corresponding conductive contact plug”.
For this Office Action, a limitation of Claim 25: “some portions of the plurality of lower connection patterns overlap with the plurality of bit-line contact pads, respectively”, was interpreted as: “a portion of a lower connection pattern overlaps with a corresponding bit-line contact pad”.
For this Office Action, a limitation of Claim 26: “the plurality of conductive contact plug overlaps with the plurality of bit-line contact pads, respectively”, was interpreted as: “each conductive contact plug overlaps with a corresponding bit-line contact pad”.
In re Claim 27: Claim 27 recites: “the plurality of bit-line contact pads are electrically coupled to the bit lines through the plurality of bit-line contacts, respectively”. The recitation is unclear, since leads to a question: Does the limitation mean that each bit-line contact pad is electrically coupled to a corresponding bit line through a corresponding bit-line contact or each bit-line contact pad is electrically coupled to a corresponding bit line through a plurality of bit-line contacts?
Appropriate correction is required to clarify the claim language.
For this Office Action, based on Fig. 4 and its description in the specification, the above limitation of Claim 27, the above limitation of Claim 27 was interpreted as: “each of the plurality of bit-line contact pads is electrically coupled to a corresponding bit line through a corresponding bit-line contact”.
In re Claim 28: In view of the above interpretation of Claim 27, a limitation of Claim 28: “the plurality of the bit-line contacts overlaps with the plurality of bit-line contact pads, respectively”, for this Office Action was interpreted as: “each of the plurality of the bit-line contacts overlaps with the corresponding bit-line contact pad of the plurality of bit-line contact pads”.
In re Claims 14-17: Claims 14-17 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 12, 16, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2009/0034336) in view of Park (US 2018/0277225). 
In re Claim 12, Kwak teaches a semiconductor device comprising: 
a plurality of gate electrodes 261, 262 (Fig. 8B, paragraph 0073) formed to extend in a second direction (being a horizontal direction of Fig. 8B), and spaced apart from each other by a predetermined distance in a first direction (being a vertical direction of Fig. 8B), as viewed from a vertical direction; and 
a bit-line contact pad – identified as “Metal 1” in Fig. 9 (paragraph 0077), wherein the bit-line contact pad is disposed between a bit line BLe (Figs. 8A, 9, paragraph 0077) and a lower connection structure – comprising a junction, such as source or drain of transistor T43 - in the vertical direction to electrically connect the bit line BLe to the lower connection structure, wherein
a portion of the bit-line contact pad (Metal 1) overlaps with a corresponding gate electrode 261 (see Fig. 9) in a bit-line contact region.
Although in Fig. 9, Kwak teaches a single bit-line contact pad – Metal 1 - connecting the bit line BLe to transistor T43, one of ordinary skill in the art before filing the application would create a connection between transistor, T44 (of Figs. 8A and 8B, paragraph 0073) and its bit line BLo in the same manner (as between T43 and BLe), since both transistors are described as being identical (paragraph 0072) and are shown comprising at least identical gates (in Fig. 8B), creating by that a plurality of similar bit-line contact pads overlapping corresponding gate electrodes of the plurality of gate electrodes, if it is desirable to avoid a variety of different connections between similar elements and a variety of different transistors that perform the same function in the device (See Fig. 8A on T43 and T44), allowing to simplify manufacturing of the device. 
It would have been further obvious for one of ordinary skill in the art before filing the application creating the plurality of bit-line contact pads spaced apart from each other (to avoid short-circuiting bit lines BLe and BLo) by a predetermined distance in a first direction – one – near transistor T43 and another – near transistor T44 (see Figs. 8A, 8B), allowing connections of each of the bit-line contact pads to a corresponding transistor without losing power on long connections (e.g., when the plurality of the pads are created adjacent to one transistor shown by gate 261 in Fig. 8B, a connection to transistor with a gate electrode 262 would be long).
Since each element (including a bit-line contact pad) has finite dimensions, and since no connections other than to the bit line and to the transistor is not shown in Fig. 90 of Kwan for the bit-line contact pad, it would have been obvious for one of ordinary skill in the art before filing the application that each bit-line contact pad has an island shape when viewed along the vertical direction. Moreover, one of ordinary skill in the art before filing the application would understand that a too large bit-line contact pad provides possibilities of short-circuiting with other elements of the device. (An example of an island-shaped bit-line contact pad provides pad “Sub BL” in Fig.3 of Lee et al. in US 20130176782. See also Fig. 5 of Lee to understand that pad “Sub BL” is like bit-line contact pad “Metal 1” of Kwan).
Kwan does not teach (at least, explicitly) that each of the bit-line contact pads extends in the second direction (e.g., in the same direction in which the plurality of gate electrodes are extended).
Park teaches (Fig. 4, paragraphs 0068-0069) that in a page buffer region (paragraph 0014) bit line contact pads CT1 extend in the same direction in which gate electrode GP HV are extended.
Kwan and Park teach analogous art directed to semiconductor devices comprising page buffers with transistors and having bit line contacts between bit lines and page buffers, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Kwan device in view of the Park device, since devices are from the same field of endeavor, and Park created a successfully operated device.
Since Kwan does not teach whether the bit line contact pads extend in the direction of the gate electrodes or not, while bit-line contact pads may have different shapes, including square or rectangular, such as extending in one direction, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Kwan device by extending the bit line contact pads in the second direction (e.g., in the direction of the gate electrode extension), if such shape of the bit-line contact pad is desirable: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that a change in a shape (or a shape itself) is not patentable since this shape is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 16, Kwak/Park teaches the semiconductor device of Claim 12 as cited above. 
Kwak further teaches (Fig. 9, paragraph 0077), that at least one of the plurality of the bit-line contact pads – Metal 1 - is disposed over a junction region (being a source region or a drain region) of a transistor along the vertical direction. 
In re Claim 21, Kwak/Park teaches the semiconductor device of Claim 12 as cited above, including the plurality of bit-line contact pads.
Kwak further teaches (in accordance with the claim interpretation) that (Figs. 8A, 9) each bit-line contact pad – Metal 1- of the plurality of bit-line contact pads is electrically coupled to a corresponding connection pattern – such as the source or drain of transistor T43 - through a corresponding conductive contact plug MC1.
In re Claim 22, Kwak/Park teaches the semiconductor device of Claim 21 as cited above. 
Kwak further teaches (in accordance with the claim interpretation) that (Fig. 9) some portions of each corresponding connection pattern – such as source or drain of transistor T43 - overlap with a corresponding bit-line contact pad – Metal 1.
In re Claim 23, Kwak/Park teaches the semiconductor device of Claim 21 as cited above. Kwak further teaches (in accordance with the claim interpretation) that each conductive contact plug MC1 (Fig. 9) overlaps with a corresponding bit-line contact pad Metal 1.
In re Claim 24, Kwak/Park teaches the semiconductor device of Claim 12 (e.g., of Claim 21, in accordance with the claim interpretation, to overcome a lack of antecedent basis, since Claim 12 does not teach plugs) as cited above, including the plurality of bit-line contact pads, as explained for Claim 12. 
Kwak further teaches (Figs. 8A, 9) that each bit-line contact pad – Metal 1 - is electrically coupled to a corresponding lower connection pattern – such as the source or drain of transistor T43 - through a corresponding conductive contact plug MC1.
In re Claim 25, Kwan/Park teaches the semiconductor device of Claim 24 as cited above. 
Kwan further teaches (Figs. 8A, 9) that a portion of the lower connection pattern – the source or drain of transistor T43 - overlaps with a corresponding bit-line contact pad – Metal 1.
In re Claim 26, Kwan/Park teaches the semiconductor device of Claim 24 as cited above. 
Kwan further teaches (in accordance with the claim interpretation) that each conductive contact plug MC1 (Fig. 9) overlaps with a corresponding bit-line contact pad – Metal 1.
In re Claim 27, Kwan/Park teaches the semiconductor device of Claim 12 as cited above, including the plurality of bit-line contact pads. 
Kwan further teaches (in accordance with the claim interpretation) (Fig. 9) that each of the plurality of bit-line contact pads – Metal 1 - is electrically coupled to a corresponding bit line BLe through a corresponding bit-line contact MC2.
In re Claim 28, Kwan/Park teaches the semiconductor device of Claim 27 as cited above. 
Kwan further teaches (in accordance with the claim interpretation) that (Fig. 9) each of the plurality of the bit-line contacts MC2 overlaps with the corresponding bit-line contact pad – Metal 1 - of the plurality of bit-line contact pads.

As far as Claims 14-15 are understood, Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak/Park in view of Cho et al. (US 2019/0385674). 
In re Claim 14, Kwak/Park teaches the semiconductor device of Claim 12 as cited above, including portions of the bit-line contact pads (“Metal 1” in Fig. 9), each overlapping a part of a corresponding gate, 261 or 262, created in the identical manner and spaced from each other in the first direction (as shown for Claim 12).
It would have been further obvious for one of ordinary skill in the art before filing the application to create transistors T43 and T44 also in an identical way.
However, Kwak does not explicitly teach transistors layout in a plan view.
Cho teaches (Fig. 3A, paragraphs 0038, 0042) a plurality of page buffer PB transistors (PASS TR) arranged in a first direction, wherein active regions 120 of the transistors disposed at two sides of a corresponding gate 110, the gates disposed linearly in the first direction and the active regions disposed linearly in the first direction.
Kwak/Park and Cho teach analogous art directed to a page buffer comprising a plurality of transistors connected to corresponding bit lines, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying or understanding the Kwak/Park device (of Claim 12) in view of the Cho device, since they are from the same field of endeavor (and Cho created a successfully operated device). 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kwak/Park device of Claim 12 by disposing each bit-line contact pads in contact with a similar active region of a corresponding page buffer transistor, and overlapping with a gate of the corresponding transistor in an identical manner (for the manufacturing simplicity), wherein the active regions and the gate electrodes are arranged linearly in in the first direction, and arranging the portions of (some of ) the bit-line contact pads also linearly, due to linearity of the active regions and gates dispositions of the page buffer transistors. 
In re Claim 15, Kwan/Park/Cho teaches the semiconductor device of Claim 14 as cited above.
Kwan does not teach that at least one of the plurality of the bit-line contact pads deviates from the remainder of the plurality of the bit-line contact pads in the second direction.
Cho teaches (Fig. 4, paragraphs 0046-0047) a plurality of page buffer transistors PASS TR arranged in columns and rows, wherein transistors of one column (the left edge column) are arranged linearly in the first direction (as in Fig. 3A), and at least one transistor (in a second column from the left) deviates from the transistors of the one column in the second direction.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kwan/Park/Cho device of Claim 14 by disposing the page buffer transistors in rows and columns, with some of the plurality of transistors arranged in the first direction, while arranging at least one transistor deviating in the second direction (per Cho, as belonging to another column of transistors), wherein it is desirable creating a larger page buffer comprising a plurality of page buffer transistors disposed in column and rows. 
It would have been further obvious for one of ordinary skill in the art before filing the application that a bit-line contact pad of the at least one transistor would deviate in the second direction from those bit-line contact pads arranged to be connected to the page buffer transistors of the edge column, when all page buffer transistors and all bit-line contact pads connected to active regions of the page buffer transistors are created identically to each other in a structure and a shape (for the manufacturing simplicity).
In re Claim 17, Kwan/Park teaches the semiconductor device of Claim 12 as cited above.
Since Kwan explicitly shows only one bit-line contact pad, only two gates, and only two bit lines, he does not teach (at least, explicitly) that the plurality of the bit-line contact pads are arranged in a pattern. However, Kwon teaches (Fig. 9) that a bit-line contact pad is disposed being adjacent to a gate and overlapping a part of the gate and an active region of the page buffer transistor.
Cho explicitly shows a plurality (being more than two) of page buffer transistors (Fig. 4, paragraphs 0046-0048).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kwan/Park device to comprise a plurality of page buffer transistors (per Cho), when it is desirable creating a bigger device having significantly more bit lines than Kwan shows.
It would have been further obvious for one of ordinary skill in the art before filing the application creating all page buffer transistors of Kwan in an identical manner and disposed in a matrix pattern and to create a plurality of bit-line conductive pads also in an identical manner, each bit-line pad connected to a corresponding page buffer transistor – for the manufacturing simplicity and for providing signals to a plurality of bit lines.
It would have been obvious for one of ordinary skill in the art before filing the application that such disposed bit-line conductive pads of Kwan/Park/Cho would create a pattern of bit-line conductive pads.

Response to Arguments
Applicant’ arguments (REMARKS, filed 06/29/22) have been thoroughly considered.
Examiner agrees with the amendment to the specification (REMARKS, page 6) and to Claim 12 – these amendments overcame objections to the specification and Claim 12 presented by the Non-Final Rejection.
Examiner agrees with Applicant (REMARKS, page 6) that cancellation of Claim 13 prevents rejecting the claim under 35 U.S.C. 112(b). However, Applicant’s amendment, including new claims, created grounds for rejections of most claims under 35 U.S.C. 112(b), the grounds are like those explained for Claim 13 in the Non-Final Rejection.
Considering new amendments to Claim 12 (REMARKS, page 7), Examiner suggests that some are either explicitly taught by Kwak (such as bit-line contact pad overlaps a corresponding gate electrode in a bit-line contact region), while others are obvious over Kwak (such as a shape of the bit-line contact pads, which was rejected by the current Office Action as being unpatentable over Kwak in view of Park, but could be rejected based on a single reference of Kwak combined with the court ruling that a change in a shape is not patentable).
Examiner disagrees with an argument (REMARKS, page 8) related to conductive line 231 extending in a direction perpendicular to a direction of gate electrodes – a rejection of Claim 12 as being unpatentable over Kwak (in the Non-Final Rejection) did not refer to line 231, which is not connected to a bit line BLe (Fig. 9), but referred to Metal 1 (as a bit line contact pad), which is connected to BLe. Kwak does not teach a direction of extension of Metal 1, since he showed this “pad” only in a cross-section. However, one of ordinary skill in the art may create this pad extending in any direction, including a direction of a gate electrode, since a shape of the pad is a designer choice, which is not patentable.
Examiner disagrees with the Applicant’ conclusion on patentability of the amended set of claims (REMARKS, page 9), since the current Office Action rejected all presented claims, and since most of the claims have grounds for their rejection under 35 U.S.C. 112(b).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 07/18/22